—In an action, inter alia, to recover damages for intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Westchester County (Roberto, J.), dated April 1,1997, which granted the defendant’s motion to dismiss the complaint and denied her cross motion, inter alia, for summary judgment in her favor.
Ordered that the order is affirmed, with costs.
Judges and those who perform similar functions, such as Hearing Examiners, “ ‘ “are not liable to civil actions for their judicial acts, even when such acts are in excess of their jurisdiction, and are alleged to have been done maliciously and corruptly” ’ ” (Colin v County of Suffolk, 181 AD2d 653, 654, quoting Stump v Sparkman, 435 US 349, 356). The plaintiff has failed to proffer evidence demonstrating that the defendant performed any acts in the “ ‘clear absence of all jurisdiction’ ” (Stump v Sparkman, supra, at 357). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.